Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT is entered into as of September 28,
2010 by and among CoreSite Realty Corporation, a Maryland corporation (the
“Company”), and the holders listed on Schedule I hereto (each an “Initial
Holder” and, collectively, the “Initial Holders”).
RECITALS
          WHEREAS, in connection with the initial public offering of shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), the
Company and CoreSite, L.P., a Delaware limited partnership (the “Operating
Partnership”), have engaged in certain formation transactions (the “Formation
Transactions”), pursuant to which the Initial Holders have received common units
of partnership interests (“OP Units”) in the Operating Partnership and have been
admitted as limited partners of the Operating Partnership;
          WHEREAS, pursuant to the Operating Partnership Agreement (as defined
below), OP Units will be redeemable for cash or, at the Company’s option,
exchangeable for shares of Common Stock of the Company upon the terms and
subject to the conditions contained therein; and
          WHEREAS, in connection with the Formation Transactions, the Company
has agreed to grant the Initial Holders and their permitted assignees and
transferees the registration rights set forth in Article II hereof.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Definitions. In addition to the definitions set forth above,
the following terms, as used herein, have the following meanings:
          “Affiliate” of any Person means any other Person directly or
indirectly controlling or controlled by or under common control with such
Person. For the purposes of this definition, “control” when used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
          “Agreement” means this Registration Rights Agreement, as it may be
amended, supplemented or restated from time to time.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized by law to close.

 



--------------------------------------------------------------------------------



 



          “Charter” means the charter of the Company as filed with the Secretary
of State of the State of Maryland, as the same may be amended, modified or
restated from time to time.
          “Commission” means the United States Securities and Exchange
Commission.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Exchangeable OP Units” means OP Units that may be redeemable for cash
or, at the Company’s option, exchangeable for shares of Common Stock pursuant to
the Operating Partnership Agreement (without regard to any limitations on the
exercise of such exchange right as a result of the Ownership Limit Provisions).
          “Holder” means any Initial Holder who is the record or beneficial
owner of any Registrable Security or any assignee or transferee of such Initial
Holder (including assignments or transfers of Registrable Securities to such
assignees or transferees as a result of the foreclosure on any loans secured by
such Registrable Securities) (x) to the extent permitted under the Operating
Partnership Agreement or the Charter, as applicable, and (y) provided such
assignee or transferee agrees in writing to be bound by all the provisions
hereof, unless such owner, assignee or transferee acquires such Registrable
Security in a public distribution pursuant to a registration statement under the
Securities Act or pursuant to transactions exempt from registration under the
Securities Act where securities sold in such transaction may be resold without
subsequent registration under the Securities Act.
          “Initial Period” means a period commencing on the date hereof and
ending 365 days following the effective date of the first Resale Shelf
Registration Statement (except that, if the shares of Common Stock issuable upon
exchange of Exchangeable OP Units received in the Formation Transactions are not
included in that Resale Shelf Registration Statement as a result of Section
2.1(b), the 365 days shall not begin until the later of the effective date of
(i) the first Resale Shelf Registration Statement and (ii) the first Issuer
Shelf Registration Statement).
          “Issuer Shelf Registration Statement” has the meaning set forth in
Section 2.1(b).
          “Notice and Questionnaire” means a written notice, substantially in
the form attached as Exhibit A , delivered by a Holder to the Company
(i) notifying the Company of such Holder’s desire to include Registrable
Securities held by it in a Resale Shelf Registration Statement, (ii) containing
all information about such Holder required to be included in such registration
statement in accordance with applicable law, including Item 507 of
Regulation S-K promulgated under the Securities Act, as amended from time to
time, or any similar successor rule thereto, and (iii) pursuant to which such
Holder agrees to be bound by the terms and conditions hereof.
          “Ownership Limit Provisions” mean the various provisions of the
Company’s Charter set forth in Article VII thereof restricting the transfer and
ownership of Common Stock.
          “Operating Partnership Agreement” means the Agreement of Limited
Partnership of the Operating Partnership, dated as of September 28, 2010, as the
same may be amended, modified or restated from time to time.

2



--------------------------------------------------------------------------------



 



          “Person” means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          “Registrable Securities” means, with respect to any Holder, shares of
Common Stock at any time owned, either of record or beneficially, by such Holder
and (a) received in the Formation Transactions, (b) acquired by such Holder
directly from the Underwriter or the Company in the Company’s initial public
offering of Common Stock in a transaction disclosed in the registration
statement therefor, or (c) issued or issuable upon exchange of Exchangeable OP
Units received in the Formation Transactions, and, in the case of (a), (b) and
(c), any additional shares of Common Stock issued as a dividend, distribution or
exchange for, or in respect of, such shares (including as a result of
combinations, recapitalizations, mergers, consolidations, reorganizations or
otherwise). As to any particular Registrable Securities, they shall cease to be
Registrable Securities at the earliest time as one of the following shall have
occurred: (i) a registration statement (including a Resale Shelf Registration
Statement) covering such shares has been declared effective by the Commission
and all such shares have been disposed of pursuant to such effective
registration statement, (ii) such shares (other than Restricted Shares) were
issued pursuant to an effective registration statement (including an Issuer
Shelf Registration Statement), (iii) such shares have been publicly sold under
Rule 144, (iv) all such shares may be sold in one transaction pursuant to
Rule 144, or (v) such shares have been otherwise transferred in a transaction
that constitutes a sale thereof under the Securities Act, the Company has
delivered to the Holder’s transferee a new certificate or other evidence of
ownership for such shares not bearing the Securities Act restricted stock legend
and such shares subsequently may be resold or otherwise transferred by such
transferee without registration under the Securities Act.
          “Resale Shelf Registration” shall have the meaning set forth in
Section 2.1(a) hereof.
          “Resale Shelf Registration Statement” shall have the meaning set forth
in Section 2.1(a) hereof.
          “Restricted Shares” means shares of Common Stock issued under an
Issuer Shelf Registration Statement which if sold by the holder thereof would
constitute “restricted securities” as defined under Rule 144 or would otherwise
be subject to volume limitations under Rule 144.
          “Rule 144” means Rule 144 promulgated under the Securities Act, as
amended from time to time, or any similar successor rule thereto that may be
promulgated by the Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a Resale Shelf Registration Statement under the Securities Act.
          “Shelf Registration Statement” means a Resale Shelf Registration
Statement and/or an Issuer Shelf Registration Statement.

3



--------------------------------------------------------------------------------



 



          “Suspension Notice” means any written notice delivered by the Company
pursuant to Section 2.11 hereof with respect to the suspension of rights under a
Resale Shelf Registration Statement or any prospectus contained therein.
          “Underwriter” means a securities dealer who purchases any Registrable
Securities as principal and not as part of such dealer’s market-making
activities.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.1. Shelf Registration.
               (a) Subject to Section 2.11 hereof, the Company shall prepare and
file not later than 365 days after the consummation date of the Company’s
initial public offering, a “shelf” registration statement with respect to the
resale of all of the Registrable Securities (“Resale Shelf Registration”) by the
Holders thereof on an appropriate form for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act (the “Resale
Shelf Registration Statement”) and permitting registration of the resale of such
Registrable Securities by such Holders in accordance with the methods of
distribution elected by the Holders and set forth in the Resale Shelf
Registration Statement. The Company shall use its reasonable efforts to cause
the Resale Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof, and,
subject to Sections 2.1(d) and 2.11 hereof, to keep such Resale Shelf
Registration Statement continuously effective for a period ending when all
shares of Common Stock covered by the Resale Shelf Registration Statement are no
longer Registrable Securities.
          At the time the Resale Shelf Registration Statement is declared
effective, each Holder that has delivered a duly completed and executed Notice
and Questionnaire to the Company on or prior to the date 10 Business Days prior
to such time of effectiveness shall be named as a selling securityholder in the
Resale Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver such prospectus to purchasers of Registrable
Securities in accordance with applicable law. If required by applicable law,
subject to the terms and conditions hereof, after effectiveness of the Resale
Shelf Registration Statement, the Company shall file a supplement to such
prospectus or amendment to the Resale Shelf Registration Statement not less
frequently than once a quarter as necessary to name as selling securityholders
therein any Holders that provide to the Company a duly completed and executed
Notice and Questionnaire and shall use reasonable efforts to cause any
post-effective amendment to such Resale Shelf Registration Statement filed for
such purpose to be declared effective by the Commission as promptly as
reasonably practicable after the filing thereof.
               (b) The Company may, at its option, satisfy its obligation to
prepare and file a Resale Shelf Registration Statement pursuant to
Section 2.1(a) hereof with respect to shares of Common Stock issuable upon
exchange of Exchangeable OP Units received in the Formation Transactions by
preparing and filing with the Commission not later than 365 days after the
consummation date of the Company’s initial public offering, a registration
statement on an appropriate form for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (an “Issuer Shelf
Registration Statement”) providing for the

4



--------------------------------------------------------------------------------



 



issuance by the Company, from time to time, to the Holders of such Exchangeable
OP Units shares of Common Stock registered under the Securities Act (the
“Primary Shares”) in lieu of the Operating Partnership’s obligation to pay cash
for such Exchangeable OP Units. The Company shall use its reasonable efforts to
cause the Issuer Shelf Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after filing thereof. The
Company shall use reasonable efforts, subject to Sections 2.1(d) and 2.11
hereof, to keep the Issuer Shelf Registration Statement continuously effective
for a period (the “Effectiveness Period”) expiring on the date all of the shares
of Common Stock covered by such Issuer Shelf Registration Statement have been
issued by the Company pursuant thereto. If the Company shall exercise its rights
under this Section 2.1(b), Holders (other than Holders of Restricted Shares and
the Initial Holders, including their successors, assigns or transferees) shall
have no right to have shares of Common Stock issued or issuable upon exchange of
Exchangeable OP Units included in a Resale Shelf Registration Statement pursuant
to Section 2.1(a).
               (c) Underwritten Resale Shelf Registration Statement. Any
offering under a Resale Shelf Registration Statement shall be underwritten at
the written request of Initial Holders or their Affiliates under such
registration statement that hold, in the aggregate, at least 5% of all
Registrable Securities then outstanding, which underwriters shall be selected by
such Holders subject to the Company’s consent (which consent shall not be
unreasonably withheld or delayed); provided, that the Company shall not be
obligated to effect more than seven underwritten offerings hereunder; provided,
further, that the Company shall not be obligated to effect, or take any action
to effect, an underwritten offering (i) within 120 days following the last date
on which an underwritten offering was effected pursuant to this Section 2.1(c)
or if longer, the length of any lock-up required by the underwriters in such
prior underwritten offering, (ii) during the period commencing with the date
30 days prior to the Company’s good faith estimate of the date of filing of
(provided, the Company is actively employed in good faith commercially
reasonable efforts to file such registration statement), and ending on a date
90 days after the effective date of, a registration statement with respect to an
offering by the Company or (iii) if the anticipated aggregate offering price (as
determined in good faith by the Company), net of Registration Expenses, of the
Registrable Securities proposed to be sold in such offering would be less than
$20 million. Any request for an underwritten offering hereunder shall be made to
the Company in accordance with the notice provisions of this Agreement.
               (d) Subsequent Filing. The Company shall prepare and file such
additional registration statements as necessary every three years and use its
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that the registration statement remains
continuously effective, subject to Section 2.11 hereof, with respect to resales
of Registrable Securities as of and for the periods required under
Section 2.1(a) or (b) hereof, as applicable, such subsequent registration
statements to constitute an Issuer Shelf Registration Statement or a Resale
Shelf Registration Statement, as the case may be, hereunder.
               (e) Selling Holders Become Party to Agreement. Each Holder
acknowledges that by participating in its registration rights pursuant to this
Agreement, such Holder will be deemed a party to this Agreement and will be
bound by its terms, notwithstanding such Holder’s failure to deliver a Notice
and Questionnaire; provided, that any Holder that has not delivered a duly
completed and executed Notice and Questionnaire shall not be entitled to be

5



--------------------------------------------------------------------------------



 



named as a Selling Holder in, or have the Registrable Securities held by it
covered by, a Resale Shelf Registration Statement.
     Section 2.2. Reduction of Offering. Notwithstanding anything contained
herein, if the managing Underwriter or Underwriters of an offering described in
Section 2.1(c) hereof advise in writing to the Company and the Holder(s) of the
Registrable Securities included in such offering that the size of the intended
offering is such that the success of the offering would be significantly
adversely affected by inclusion of all the Registrable Securities requested to
be included, then the amount of securities to be offered for the accounts of
Holders shall be reduced pro rata (according to the Registrable Securities
requested for inclusion) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing Underwriter or Underwriters but in priority to any securities proposed
to be sold by the Company for its own account or any other holders of securities
of the Company with registration rights to participate therein.
     Section 2.3. Registration Procedures; Filings; Information. Subject to
Section 2.11 hereof, in connection with any Resale Shelf Registration Statement
under Section 2.1(a) hereof, the Company will use its reasonable efforts to
effect the registration of the resale of Registrable Securities covered thereby
in accordance with the intended method of disposition thereof as quickly as
practicable, and, in connection with any Issuer Shelf Registration Statement
under Section 2.1(b) hereof, the Company will use its reasonable efforts to
effect the registration of the issuance of the Primary Shares as quickly as
reasonably practicable. In connection with any Shelf Registration Statement:
               (a) The Company will no later than two Business Days , prior to
filing a Resale Shelf Registration Statement or prospectus or any amendment or
supplement thereto, furnish to each Selling Holder and each Underwriter, if any,
of the Registrable Securities covered by such registration statement copies of
such registration statement as proposed to be filed, and thereafter furnish to
such Selling Holder and Underwriter, if any, such number of conformed copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder or
Underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Selling Holder.
               (b) After the filing of a Resale Shelf Registration Statement,
the Company will promptly notify each Selling Holder of Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered.
               (c) The Company will use its reasonable efforts to (i) register
or qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States (where an exemption does not
apply) as any Selling Holder or managing Underwriter(s), if any, reasonably (in
light of such Selling Holder’s intended plan of distribution) requests and (ii)
cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably

6



--------------------------------------------------------------------------------



 



necessary or advisable to enable such Selling Holder to consummate the
disposition of the Registrable Securities owned by such Selling Holder;
provided, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (c), (B) subject itself to general taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction. The Company will promptly notify each Selling Holder of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under securities or “blue
sky” laws of any jurisdiction or the initiation of any proceeding for such
purpose.
               (d) The Company will immediately notify each Selling Holder of
such Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the Company’s receipt
of any notification of the suspension of the qualification of any Registrable
Securities covered by a Resale Shelf Registration Statement for sale in any
jurisdiction; or (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
promptly make available to each Selling Holder of such Registrable Securities
any such supplement or amendment.
               (e) The Company will otherwise use its reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission), provided, however, that any such
document’s availability on the Commission’s Electronic Data Gathering Analysis
and Retrieval System database (or any successor thereto) shall satisfy such
obligation.
               (f) In the case of an underwritten offering pursuant to a Resale
Shelf Registration Statement, the Company will enter into and perform its
obligations under customary agreements (including an underwriting agreement, if
any, in customary form) and take such other actions as are reasonably required
in order to expedite or facilitate the disposition of the Registrable Securities
(including, to the extent reasonably requested by the lead or managing
underwriters, sending appropriate officers of the Company to attend “road shows”
scheduled in reasonable number and at reasonable times in connection with any
such underwritten offering, and obtaining customary comfort letters and legal
opinions) subject to such underwritten offering.
               (g) In the case of an underwritten offering pursuant to a Resale
Shelf Registration Statement, the Company will make available for inspection by
any Selling Holder of Registrable Securities subject to such underwritten
offering, any Underwriter participating in any disposition of such Registrable
Securities and any attorney, accountant or other professional retained by any
such Selling Holder or Underwriter, all financial and other records, pertinent

7



--------------------------------------------------------------------------------



 



corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any inspectors in connection with
such registration statement, subject to entry by each such customary
confidentiality agreement in a form reasonably acceptable to the Company.
               (h) The Company will use its reasonable efforts to cause all
Registrable Securities covered by such Resale Shelf Registration Statement or
Primary Shares covered by such Issuer Shelf Registration Statement to be listed
on each securities exchange on which similar securities issued by the Company
are then listed.
               (i) In addition to the Notice and Questionnaire, the Company may
require each Selling Holder of Registrable Securities to promptly furnish in
writing to the Company such information regarding such Selling Holder, the
Registrable Securities held by it and the intended method of distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be legally required in connection with such
registration. No Holder may include Registrable Securities in any registration
statement pursuant to this Agreement unless and until such Holder has furnished
to the Company such information. Each Holder further agrees to furnish as soon
as reasonably practicable to the Company all information required to be
disclosed in order to make information previously furnished to the Company by
such Holder not materially misleading.
               (j) Each Selling Holder agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.3(b) or 2.3(d) hereof or upon receipt of a Suspension Notice, such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of written notice from the Company that such
disposition may be made and, in the case of clause (ii) of Section 2.3(d) hereof
or, if applicable, Section 2.11 hereof, copies of any supplemented or amended
prospectus contemplated by clause (ii) of Section 2.3(d) hereof or, if
applicable, prepared under Section 2.11 hereof, and, if so directed by the
Company, such Selling Holder will deliver to the Company all copies, other than
permanent file copies, then in such Selling Holder’s possession, of the most
recent prospectus covering such Registrable Securities at the time of receipt of
such notice. Each Selling Holder of Registrable Securities agrees that it will
immediately notify the Company at any time when a prospectus relating to the
registration of such Registrable Securities is required to be delivered under
the Securities Act of the happening of an event as a result of which information
previously furnished by such Selling Holder to the Company in writing for
inclusion in such prospectus contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances in
which they were made.
     Section 2.4. Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”), regardless of whether such registration statement
is declared effective by the Commission: (i) all registration and filing fees,
(ii) fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky”

8



--------------------------------------------------------------------------------



 



qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) reasonable fees and disbursements of counsel for the Company
and customary fees and expenses for independent certified public accountants
retained by the Company, including in connection with the preparation of comfort
letters, and any transfer agent and registrar fees, and (vii) the reasonable
fees and expenses of any special experts retained by the Company in connection
with such registration. Except as required in this Section 2.4, the Company
shall have no obligation to pay any fees, discounts or commissions attributable
to the sale of Registrable Securities, or any out-of-pocket expenses of the
Holders (or the agents who manage their accounts) or any transfer taxes relating
to the registration or sale of the Registrable Securities.
     Section 2.5. Indemnification by the Company. The Company agrees to
indemnify and hold harmless each Selling Holder of Registrable Securities, its
officers, directors, agents, partners, members, employees, managers, advisors,
sub-advisors, attorneys, representatives and Affiliates, and each Person, if
any, who controls such Selling Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (or actions in respect thereof) that
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in any registration statement, preliminary
prospectus, prospectus or free writing prospectus relating to the Registrable
Securities (in each case, as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto), or that arise out of or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of or are based
upon any such untrue statement or omission or alleged untrue statement or
omission included in reliance upon and in conformity with information furnished
in writing to the Company by such Selling Holder or on such Selling Holder’s
behalf expressly for inclusion therein.
     Section 2.6. Indemnification by Holders of Registrable Securities. Each
Selling Holder agrees, severally but not jointly, to indemnify and hold harmless
the Company, its officers, directors, agents, employees, attorneys,
representatives and Affiliates, and each Person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act to the same extent as the foregoing indemnity from the
Company to such Selling Holder pursuant to Section 2.5 hereof, but only with
respect to information relating to such Selling Holder included in reliance upon
and in conformity with information furnished in writing by such Selling Holder
or on such Selling Holder’s behalf expressly for use in any registration
statement, preliminary prospectus, prospectus or free writing prospectus
relating to the Registrable Securities, or any amendment or supplement thereto.
In case any action or proceeding shall be brought against the Company or its
officers, directors or agents or any such controlling person, in respect of
which indemnity may be sought against such Selling Holder, such Selling Holder
shall have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.7 hereof; provided,
however, that the total obligations of such Selling Holder under this Agreement
(including, but not limited to,

9



--------------------------------------------------------------------------------



 



obligations arising under Section 2.8 hereof) will be limited to an amount equal
to the net proceeds actually received by such Selling Holder (after deducting
any discounts and commissions) from the disposition of Registrable Securities
pursuant to such registration.
     Section 2.7. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.5 or
2.6 hereof, such person (an “Indemnified Party”) shall promptly notify the
person against whom such indemnity may be sought (an “Indemnifying Party”) in
writing and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Party to give such notice will not relieve such
Indemnifying Party of any obligations under this Section 2.7, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or
(ii) representation of the Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and the Indemnified Party. It is
understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by (i) in the case of Persons indemnified pursuant to
Section 2.5 hereof, the Selling Holders which owned a majority of the
Registrable Securities sold under the applicable registration statement and
(ii) in the case of Persons indemnified pursuant to Section 2.6 hereof, the
Company. The Indemnifying Party shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Indemnifying Party shall indemnify and hold
harmless such Indemnified Parties from and against any loss or liability (to the
extent stated above) by reason of such settlement or judgment. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding without
any admission of liability by such Indemnified Party.
     Section 2.8. Contribution. If the indemnification provided for in
Section 2.5 or 2.6 hereof is held by a court of competent jurisdiction to be
unavailable to an Indemnified Party or insufficient in respect of any losses,
claims, damages or liabilities that otherwise would have been covered by
Section 2.5 or 2.6 hereof, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and of each Selling Holder, on the other hand,
in connection with such statements or omissions which resulted in

10



--------------------------------------------------------------------------------



 



such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of each Selling Holder on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by such party.
          The Company and the Selling Holders agree that it would not be just
and equitable if contribution pursuant to this Section 2.8 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.8, no Selling Holder shall be
required to contribute any amount which in the aggregate exceeds the amount by
which the net proceeds actually received by such Selling Holder from the sale of
its securities to the public exceeds the amount of any damages which such
Selling Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Selling Holder’s obligations to
contribute pursuant to this Section 2.8, if any, are several in proportion to
the proceeds of the offering actually received by such Selling Holder bears to
the total proceeds of the offering received by all the Selling Holders and not
joint.
     Section 2.9. Rule 144. The Company covenants that it will (a) make and keep
public information regarding the Company available as those terms are defined in
Rule 144, (b) file in a timely manner any reports and documents required to be
filed by it under the Securities Act and the Exchange Act, (c) furnish to any
Holder forthwith upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time more than 90
days after the effective date of the registration statement for the Company’s
initial public offering), the Securities Act and the Exchange Act (at any time
after it has become subject to such reporting requirements), and (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, provided, however, that any such
document’s availability on the Commission’s Electronic Data Gathering Analysis
and Retrieval System database (or any successor thereto) shall satisfy such
obligation, and (d) take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.
     Section 2.10. Participation in Underwritten Offerings. No Person may
participate in any underwritten offerings hereunder unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and these
registration rights provided for in this Article II.

11



--------------------------------------------------------------------------------



 



     Section 2.11. Suspension of Use of Registration Statement.
               (a) If the Board of Directors of the Company determines in its
good faith judgment that the filing of a Resale Shelf Registration Statement
under Section 2.1(a) hereof or the use of any related prospectus would be
materially detrimental to the Company because such action would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would
materially impede the Company’s ability to consummate a significant transaction,
and that the Company is not otherwise required by applicable securities laws or
regulations to disclose, upon written notice of such determination by the
Company to the Holders which shall be signed by the Chief Executive Officer,
President or any Executive Vice President of the Company certifying thereto, the
rights of the Holders to offer, sell or distribute any Registrable Securities
pursuant to a Resale Shelf Registration or to require the Company to take action
with respect to the registration or sale of any Registrable Securities pursuant
to a Resale Shelf Registration Statement shall be suspended until the earliest
of (i) the date upon which the Company notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 2.11(a) is
no longer necessary and they may resume use of the applicable prospectus,
(ii) the date upon which copies of the applicable supplemented or amended
prospectus are distributed to the Holders, and (iii) (x) up to 30 consecutive
days after the notice to the Holders if that notice is given during the Initial
Period or (y) 90 consecutive days after the notice to the Holders if that notice
is given after the Initial Period; provided, that the Company shall not be
entitled to exercise any such right more than two times in any twelve-month
period or less than 30 days from the termination of the prior such suspension
period; and provided, further, that such exercise shall not prevent the Holders
from being entitled to at least 320 days of effective registration with respect
to such registration statement during each Initial Period and thereafter
210 days of effective registration with respect to such registration statement
in any 365-day period. The Company agrees to give the notice under Section
2.11(a)(i) hereof as promptly as practicable following the date that such
suspension of rights is no longer necessary.
               (b) If all reports required to be filed by the Company pursuant
to the Exchange Act have not been filed by the required date without regard to
any extension, or if the consummation of any business combination by the Company
has occurred or is probable for purposes of Rule 3-05 or Article 11 of
Regulation S-X promulgated under the Securities Act or any similar successor
rule, upon written notice thereof by the Company to the Holders, the rights of
the Holders to offer, sell or distribute any Registrable Securities pursuant to
a Resale Shelf Registration Statement or to require the Company to take action
with respect to the registration or sale of any Registrable Securities pursuant
to a Resale Shelf Registration Statement shall be suspended until the date on
which the Company has filed such reports or obtained and filed the financial
information required by Rule 3-05 or Article 11 of Regulation S-X to be included
or incorporated by reference, as applicable, in a Resale Shelf Registration
Statement, and the Company shall use commercially reasonable efforts to file the
required reports or obtain and file the financial information required to be
included or incorporated by reference, as applicable, as promptly as
commercially practicable, and shall notify the Holders as promptly as
practicable when such suspension is no longer required.
     Section 2.12. Additional Shares. Subject to Section 2.2 hereof, the
Company, at its option, may register under a Shelf Registration Statement and
any filings with any state

12



--------------------------------------------------------------------------------



 



securities commissions filed pursuant to this Agreement, any number of unissued
shares of Common Stock or any shares of Common Stock owned by any other
stockholder or stockholders of the Company; provided, that in no event shall the
inclusion of such shares on a registration statement reduce the amount offered
for the account of the Holders in any underwritten offering at the request of
the Holders pursuant to Section 2.1(c) hereof.
ARTICLE III
MISCELLANEOUS
     Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
     Section 3.2. Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, in each case without the written consent of the Company and
the Holders of a majority of the Registrable Securities (with Holders of
Exchangeable OP Units deemed to be Holders, for purposes of this Section 3.2, of
the number of shares of Common Stock into which such Exchangeable OP Units would
be exchangeable for as of the date on which consent is requested); provided,
however, that the effect of any such amendment will be that the consenting
Holders will not be treated more favorably than all other Holders (without
regard to any differences in effect that such amendment or waiver may have on
the Holders due to the differing amounts of Registrable Securities held by such
Holders). No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.
     Section 3.3. Notices. All notices and other communications in connection
with this Agreement shall be made in writing by hand delivery, registered
first-class mail, telecopier, or air courier guaranteeing overnight delivery:
     (1) if to any Holder, initially to the address indicated in such Holder’s
Notice and Questionnaire or, if no Notice and Questionnaire has been delivered,
c/o CoreSite Realty Corporation, 1050 17th Street, Suite 800, Denver, Colorado
80265, Attention: Chief Executive Officer, or to such other address and to such
other Persons as any Holder may hereafter specify in writing; and
     (2) if to the Company, initially at CoreSite Realty Corporation, 1050 17th
Street, Suite 800, Denver, Colorado 80265, Attention: Chief Executive Officer,
or to such other address as the Company may hereafter specify in writing.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; when received, if
deposited in the mail,

13



--------------------------------------------------------------------------------



 



postage prepaid, if mailed; when receipt acknowledged, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
     Section 3.4. Successors and Assigns; Assignment of Registration Rights.
This Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement without the consent of the Company in connection with a
transfer of such Holder’s Registrable Securities; provided, that the Holder
notifies the Company of such proposed transfer and assignment and the transferee
or assignee of such rights assumes in writing the obligations of such Holder
under this Agreement.
     Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.
     Section 3.6. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of New York, including, without
limitation, Section 5-1401 of the New York General Obligations Law.
     Section 3.7. Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.
     Section 3.8. Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Company with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
     Section 3.9. Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.10. Termination. The obligations of the parties hereunder shall
terminate with respect to a Holder when it no longer holds Registrable
Securities and with respect to the Company upon the end of the Effectiveness
Period with respect to any Issuer Shelf Registration Statement and with respect
to Resale Shelf Registration Statement when there are no longer Registrable
Securities with respect to a Resale Shelf Registration Statement, except, in
each case, for any obligations under Sections 2.1(d), 2.4, 2.5, 2.6, 2.7, 2.8
and Article III hereof.
     Section 3.11. Waiver of Jury Trial. The parties hereto (including any
Initial Holder and any subsequent Holder) irrevocably waive any right to a trial
by jury.

14



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

                  CORESITE REALTY CORPORATION
 
           
 
  By:   /s/ Thomas M. Ray    
 
           
 
  Name:   Thomas M. Ray     
 
  Title:   President and Chief Executive Officer     

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            INITIAL HOLDERS:

CORESITE CRP II/CP II HOLDINGS, LLC

By: Carlyle Realty II, L.P., its manager
      By:   /s/ David B. Daniel       Name:   David B. Daniel      Title:   Vice
President        CORESITE CRP II HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP II HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP III HOLDINGS, LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP III HOLDINGS (VCOC), LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President     





--------------------------------------------------------------------------------



 



            CORESITE CRP IV HOLDINGS, LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP IV HOLDINGS (VCOC I), LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP IV HOLDINGS (VCOC II), LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President        CORESITE CRP V HOLDINGS, LLC
      By:   /s/ Tom R. Levy       Name:   Tom R. Levy      Title:   Vice
President     





--------------------------------------------------------------------------------



 



SCHEDULE I
CORESITE CRP II/CP II HOLDINGS, LLC
CORESITE CRP II HOLDINGS (VCOC I), LLC
CORESITE CRP II HOLDINGS (VCOC II), LLC
CORESITE CRP III HOLDINGS, LLC
CORESITE CRP III HOLDINGS (VCOC), LLC
CORESITE CRP IV HOLDINGS, LLC
CORESITE CRP IV HOLDINGS (VCOC I), LLC
CORESITE CRP IV HOLDINGS (VCOC II), LLC
CORESITE CRP V HOLDINGS, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CORESITE REALTY CORPORATION
FORM OF NOTICE AND QUESTIONNAIRE
          The undersigned beneficial holder of shares of common stock, par value
$0.01 per share (“Common Stock”), of CoreSite Realty Corporation (the “Company”)
and/or units of limited partnership interests (“OP Units” and, together with the
Common Stock, the “Registrable Securities”) of CoreSite, L.P. (the “Operating
Partnership”), understands that the Company has filed or intends to file with
the Securities and Exchange Commission (the “SEC”) one or more registration
statements (collectively, the “Resale Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Registration Rights Agreement (the “Registration Rights
Agreement”), dated September 28, 2010, among the Company and the holders listed
on Schedule I thereto. A copy of the Registration Rights Agreement is available
from the Company upon request at the address set forth below. All capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Registration Rights Agreement.
          Each beneficial owner of Registrable Securities is entitled to the
benefits of the Registration Rights Agreement. In order to sell or otherwise
dispose of any Registrable Securities pursuant to the Resale Shelf Registration
Statement, a beneficial owner of Registrable Securities generally will be
required to be named as a selling security holder in the related prospectus,
deliver a prospectus to purchasers of Registrable Securities and be bound by
those provisions of the Registration Rights Agreement applicable to such
beneficial owner (including certain indemnification provisions as described
below). To be included in the Resale Shelf Registration Statement, this Notice
and Questionnaire must be completed, executed and delivered to the Company at
the address set forth herein on or prior to the tenth business day before the
effectiveness of the Resale Shelf Registration Statement. We will give notice of
the filing and effectiveness of the initial Resale Shelf Registration Statement
by issuing a press release and by mailing a notice to the holders at their
addresses set forth in the register of the registrar.
          Beneficial owners that do not complete this Notice and Questionnaire
and deliver it to the Company as provided below will not be named as selling
security holders in the prospectus and therefore will not be permitted to sell
any Registrable Securities pursuant to the Resale Shelf Registration Statement.
Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire prior to the effectiveness of the initial Resale Shelf
Registration Statement so that such beneficial owners may be named as selling
security holders in the related prospectus at the time of effectiveness. Upon
receipt of a completed Notice and Questionnaire from a beneficial owner
following the effectiveness of the initial Resale Shelf Registration Statement,
in accordance with the Registration Rights Agreement, the Company will file such
amendments to the initial Resale Shelf Registration Statement or additional
shelf registration statements or supplements to the related prospectus as are
necessary to permit such holder to deliver such prospectus to purchasers of
Registrable Securities.

 



--------------------------------------------------------------------------------



 



          Certain legal consequences arise from being named as selling security
holders in the Resale Shelf Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling security holder in the Resale Shelf
Registration Statement and the related prospectus.
NOTICE
          The undersigned beneficial owner (the “Selling Security Holder”) of
Registrable Securities hereby elects to include in the prospectus forming a part
of the Resale Shelf Registration Statement the Registrable Securities
beneficially owned by it and listed below in Item 3 (unless otherwise specified
under Item 3). The undersigned, by signing and returning this Notice and
Questionnaire, understands that it will be bound by the terms and conditions of
this Notice and Questionnaire and the Registration Rights Agreement.
          Pursuant to the Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company and its directors, officers
and each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against certain losses arising in connection with statements concerning the
undersigned made in the Resale Shelf Registration Statement or the related
prospectus in reliance upon the information provided in this Notice and
Questionnaire.
          The undersigned hereby provides the following information to the
Company and represents and warrants to the Company that such information is
accurate and complete:
QUESTIONNAIRE

         
1.
  (a)   Full Legal Name of Selling Security Holder:
 
       
 
       
 
       
 
  (b)   Full Legal Name of registered holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:
 
       
 
       
 
       
 
  (c)   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:
 
       
 
       
 
       
 
  (c)   List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item
(3) below:
 
       
 
       

 



--------------------------------------------------------------------------------



 



          2.   Address for Notices to Selling Security Holder:
 
             
 
             
 
            Telephone:    
 
 
            Fax:    
 
 
            E-mail address:    
 
 
            Contact Person:    
 
 
        3.   Beneficial Ownership of Registrable Securities:
 
            Type of Registrable Securities beneficially owned, and number of
shares of Common Stock and/or OP Units, as the case may be, beneficially owned:
 
             
 
        4.   Beneficial Ownership of Securities of the Company Owned by the
Selling Security Holder:
 
            Except as set forth below in this Item (4), the undersigned is not
the beneficial or registered owner of any securities of the Company, other than
the Registrable Securities listed above in Item (3).
 
            Type and amount of other securities beneficially owned by the
Selling Security Holder:
 
             
 
        5.   Relationship with the Company
 
            Except as set forth below, neither the undersigned nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.
 
            State any exceptions here:
 
             
 
             
 
        6.   Plan of Distribution
 
            Except as set forth below, the undersigned (including its donees or
pledgees) intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Resale Shelf

 



--------------------------------------------------------------------------------



 



              Registration Statement only as follows and will not be offering
any of such Registrable Securities pursuant to an agreement, arrangement or
understanding entered into with a broker or dealer prior to the effective date
of the Resale Shelf Registration Statement. Such Registrable Securities may be
sold from time to time directly by the undersigned or, alternatively, through
underwriters or broker-dealers or agents. If the Registrable Securities are sold
through underwriters or broker-dealers, the Selling Security Holder will be
responsible for underwriting discounts or commissions or agent’s commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale, or at negotiated prices. Such sales may be
effected in transactions (which may involve crosses or block transactions)
 
       
 
  (i)   on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;
 
       
 
  (ii)   in the over-the-counter market;
 
       
 
  (iii)   in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or
 
       
 
  (iv)   through the writing of options.
 
            In connection with sales of the Registrable Securities or otherwise,
the undersigned may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
 
            State any exceptions here:
 
             
 
             

Note:   In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

ACKNOWLEDGEMENTS
          The undersigned acknowledges that it understands its obligation to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly
Regulation M thereunder (or any successor rules or regulations), in connection
with any offering of Registrable Securities pursuant to the

 



--------------------------------------------------------------------------------



 



Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.
          The Selling Security Holder hereby acknowledges its obligations under
the Registration Rights Agreement to indemnify and hold harmless certain persons
set forth therein. Pursuant to the Registration Rights Agreement, the Company
has agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.
          In accordance with the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law for
inclusion in the Resale Shelf Registration Statement, the undersigned agrees to
promptly notify the Company of any inaccuracies or changes in the information
provided herein that may occur subsequent to the date hereof at any time while
the Resale Shelf Registration Statement remains effective. All notices hereunder
and pursuant to the Registration Rights Agreement shall be made in writing at
the address set forth below.
          In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.
          By signing this Notice and Questionnaire, the undersigned consents to
the disclosure of the information contained herein in its answers to Items
(1) through (6) above and the inclusion of such information in the Resale Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Resale Shelf Registration Statement and the
related prospectus.
          Once this Notice and Questionnaire is executed by the Selling Security
Holder and received by the Company, the terms of this Notice and Questionnaire
and the representations and warranties contained herein shall be binding on,
shall insure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
Selling Security Holder with respect to the Registrable Securities beneficially
owned by such Selling Security Holder and listed in Item 3 above.
          This Notice and Questionnaire shall be governed by, and construed in
accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, the undersigned, by authority duly given, has
caused this Notice and Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

            Beneficial Owner
      By           Name:           Title:        

Dated:

 



--------------------------------------------------------------------------------



 



Please return the completed and executed Notice and Questionnaire to:
CoreSite Realty Corporation
1050 17th Street, Suite 800
Denver, Colorado 80265
Tel: (303) 405-5500
Fax: (303) 405-1011
Attention: Chief Executive Officer

 